Citation Nr: 0403575	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from July 1947 to September 
1947, and from May 1949 to July 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for arthritis of both 
knees, which he claims is secondary to his service-connected 
bilateral varicose veins.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.


REMAND

A review of the clinical evidence contained within the 
veteran's claims file shows that he has been diagnosed with 
osteoarthritis of both knees.  He contends that this 
disability is secondarily related to his service-connected 
varicose veins of both lower extremities.  However, our 
review of the evidence shows that he was not provided with a 
VA medical examination that addresses the question of whether 
a relationship exists between his bilateral knee arthritis 
and his military service.  

Under the provisions of 38 U.S.C.A. § 5103A(d), VA must 
provide a claimant with a VA examination if, taking into 
consideration all information and evidence, including the 
statements of the claimant, there is evidence of a current 
disability and it is indicated the disability may be 
associated with the claimant's service, but the medical 
evidence is insufficient for VA to make a decision.  Here 
there is evidence of a current disability, along with the 
appellant's statements that the current disability is the 
result of his service-connected disability.  However, the 
central question presented in the case is whether one 
disabling condition caused another, and that is a medical 
question that may only be decided on the basis of medical  
evidence provided by a competent medical professional.  
Accordingly, the current medical evidence is not sufficient 
for VA to enter a decision, and a remand is necessary.

In view of the foregoing discussion, the case is REMANDED for 
the following development:

1.  Ensure that all provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
these claims.

2.  Schedule the veteran for a VA 
examination.  The veteran's claims file 
should be made available for review by 
the examiner prior to conducting the 
examination.  The report of the 
examination must include res[ponses to 
each of the following items:

(a.)  Does the veteran have 
arthritis of the left knee?

(b.)  If the veteran has 
arthritis of the left knee, 
is it least at as likely as 
not (i.e., at least a 50 
percent chance) that the 
veteran's osteoarthritis of 
the left is due or the result 
of his service-connected 
varicose veins?

(c.)  If the veteran has 
arthritis of the left knee, 
is it least at as likely as 
not (i.e., at least a 50 
percent chance) that the 
veteran's arthritis of the 
left has increased in 
severity as a result of his 
service-connected varicose 
veins?

(d.)  Does the veteran have 
arthritis of the right knee?

(e.)  If the veteran has 
arthritis of the right knee, 
is it least at as likely as 
not (i.e., at least a 50 
percent chance) that the 
veteran's osteoarthritis of 
the left is due or the result 
of his service-connected 
varicose veins?

(f.)  If the veteran has 
arthritis of the right knee, 
is it least at as likely as 
not (i.e., at least a 50 
percent chance) that the 
veteran's arthritis of the 
left has increased in 
severity as a result of his 
service-connected varicose 
veins?

3.  Upon completion of the above, re-
adjudicate the veteran's claims of 
entitlement to service connection for 
arthritis of the right and left knee, 
taking into account the entire record.  

4.  If the benefit sought on appeal 
remains denied for either or both knees, 
the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case discussing the 
pertinent evidence and laws and 
regulations and allowed an opportunity 
to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  He is advised that this 
appeal is remanded to the RO by way of the Appeals Mangement 
Center in Washington, DC.  VA will notify him directly if 
further action on his part is required.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


